PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

LLNL/Zilka-Kotab
Lawrence Livermore National Laboratory
L-703, P.O. Box 808
Livermore, CA 94551

In re Application of: Patrick Campbell
Serial No.: 16435131         
Filed: June 7, 2019
Docket: LLNLP198/IL-13316A
Title: MOLTEN ELECTROLYTE DUAL-PHASE MEMBRANES FOR INTERMEDIATE TEMPERATURE FUEL CELLS
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition to withdraw the finality of the office action of June 16, 2022  filed on August 1, 2022.

The Examiner issued a new final rejection on August 8, 2022 which corrected  the inadvertent mistakes in the final rejection mailed June 16, 2022.

Accordingly, the petition is DISMISSED. 


/ALEXA D NECKEL/
_____________________________
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering